 1

 2

 3

 4

 5

 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12    HUSSEIN O. ALI,                                   Case No. 1:19-cv-00450-AWI-SKO
13                      Plaintiff,                      ORDER DIRECTING THE CLERK TO
                                                        TERMINATE DEFENDANT
14           v.                                         TRANSUNION CORP.
15    TRANSUNION CORP., EXPERIAN                        (Doc. 6)
      INFORMATION SOLUTIONS, INC.,
16
                        Defendants.
17
      _____________________________________/
18

19

20
           On May 6, 2019, the parties filed a stipulation of dismissal of Defendant Trans Union, LLC
21
     (“Trans Union”), improperly identified as TransUnion Corp., with prejudice, pursuant to Federal
22
     Rule of Civil Procedure 41(a)(1)(A). (Doc. 6.)
23
           In relevant part, Rule 41(a)(1)(A) provides as follows:
24

25         [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
           dismissal before the opposing party serves either an answer or a motion for summary
26         judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.

27 Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or

28 all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
 1 action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2 F.3d 688, 692 (9th Cir. 1997).

 3          Because the parties filed a stipulation of dismissal with prejudice under Rule 41(a)(1)(A)(ii),
 4 this case has automatically terminated as to Defendant Trans Union. Fed. R. Civ. P. 41(a)(1)(A).

 5 Accordingly, the Clerk of Court is directed to TERMINATE Trans Union.

 6          This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining
 7 defendant.

 8
     IT IS SO ORDERED.
 9

10 Dated:     May 7, 2019                                         /s/   Sheila K. Oberto              .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
